Citation Nr: 0912564	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran served had active service from January 1964 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claim.

This matter was previously before the Board in February 2008, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.

In May 2008, the Veteran was scheduled for a personal hearing 
over which a Veterans Law Judge would have presided while at 
the RO.  However, he failed to appear for the hearing.


FINDING OF FACT

The post-service medical evidence does not demonstrate any 
current objective diagnoses of active hepatitis; nor was 
cirrhosis of the liver manifested to a compensable degree 
within one year following separation from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2004, March 2006, March 2008, and 
April 2008 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, requisite notice was provided to the Veteran in the 
March 2006 and April 2008 letters.  Nevertheless, because the 
service connection claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
Veteran under the holding in Dingess.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The Veteran 
has been provided with a VA examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for cirrhosis of the liver may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he currently has hepatitis which was 
first manifested during his period of active service.

The service treatment records dated in September 1966 reveal 
that the Veteran was treated for feeling generally ill, 
coupled with epigastric discomfort, nausea, vomiting, and 
hematemisis.  He also had a yellowish complexion and sclera.  
Physical examination revealed that the Veteran exhibited 
generalized jaundice and appeared to be in moderately acute 
distress.  Urine was said to be positive for bile.  It was 
noted that the Veteran had been in the Brig wherein he had 
been exposed to another service member that had infectious 
hepatitis.  The impression was infectious hepatitis.

The Veteran's separation report of medical examination dated 
in December 1967 does not shows that he had any symptoms 
associated with hepatitis or any other liver disorder at 
discharge.

Subsequent to service, a VA liver, gall bladder, and pancreas 
examination report dated in August 2004 shows that a history 
as set forth above was noted.  The Veteran was said to have 
been hospitalized in service for approximately 33 days.  It 
was indicated that the service records never specified 
whether the Veteran had hepatitis A or B (C had not been a 
factor at that time).  The Veteran had not had any problems 
relating to this event and had no history of liver disease or 
other findings.  Physical examination revealed that the 
abdomen was soft, without masses, though he was moderately 
obese.  There was no evidence of ascites.  The liver was not 
palpable nor was the spleen.  There was no evidence of muscle 
wasting or loss of strength or liver disease such as palmar 
erythema or spider angiomas.  Hepatitis profile and liver 
enzymes were drawn and the results were reported in an 
Addendum dated in October 2004.  The laboratory work showed a 
reactive hepatitis A antibody, and also a reactive hepatitis 
B core.  The final diagnosis was acute hepatitis B with no 
residuals at this time.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence that the Veteran has currently has 
active hepatitis that is etiologically related to his period 
of active service.

The Veteran's service medical records establish only that the 
he had tested for infectious hepatitis during service.  The 
record fails to show any evidence that the Veteran had active 
hepatitis at any time after separation from service.  The VA 
laboratory findings in October 2004 established that the 
Veteran had once had acute  hepatitis B, but that he 
currently had no residual effects.

While the Veteran appear to have had hepatitis in service, 
there is no evidence that he currently suffers from active 
hepatitis or any liver disease of dysfunction.  As to his 
assertion of current hepatitis, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr (varicose veins) and 
in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).  
An example of the kind of medical condition of which a 
layperson is not competent to identify is found in Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (bronchial asthma).  
Hepatitis clearly falls into the latter class.  Hence, the 
Veteran's statements that he currently has active hepatitis 
are not competent evidence.

No competent evidence of record shows that the Veteran 
currently has hepatitis or has had hepatitis at any time 
since service.  As stated above, a service connection claim 
must be accompanied by evidence which establishes that the 
Veteran currently has the claimed disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present hepatitis, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Because the preponderance of the evidence shows that the 
Veteran does not have active hepatitis, service connection 
for hepatitis cannot be granted and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  See 
Gilbert, 1 Vet. App. at 53. 

	
ORDER

Service connection for hepatitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


